Martin Ch. J.
dissenting:
I do not concur with my brethren in this case. The bill was filed to remove administrators, and for the appointment of others, — asking for the appointment of a Receiver and an Injunction until the final hearing. The Receiver was appointed and Injunction granted upon an interlocutory motion. The final hearing has not yet been had; and the question of costs and further directions is expressly reserved until the final hearing. How this can be regarded as a final decree, under the rulings in this State, I am at a loss to conceive. — (See 2 Doug. Mich. 288; 6 Mich. 391; 10 Id. 398.)
I think the motion should be granted.